Citation Nr: 0717777	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for cystic acne.

2.  Entitlement to an initial compensable disability rating 
for a myofascial pain disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1983 
to April 1991.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran testified at a 
Travel Board hearing in July 2005. 

In addition, in December 2006, the cystic acne claim 
currently on appeal before the Board was remanded for a VA 
examination.  In this same decision, the Board also confirmed 
the RO's denials of service connection for a right ankle 
condition and arthritis of the feet.  At this time, the 
veteran has not appealed these denials.  As such, they are 
not before the Board at this time.  

The issue of an initial compensable disability rating for a 
myofascial pain disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has cystic acne scars on her face that were hypo- 
and hyper-pigmented with irregular skin texture exceeding six 
square inches.  However, the evidence of record fails to 
reveal any other of the remaining characteristics of 
disfigurement or deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face.       


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no greater, for cystic acne have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Codes 7800, 7828 (2006). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's cystic acne disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 7828, acne.  38 
C.F.R. § 4.118 (2006).  The veteran has appealed the original 
November 2003 rating decision that granted service connection 
and assigned a noncompensable (0 percent) rating.  During the 
course of the appeal, the noncompensable rating was increased 
to 10 percent, effective from April 23, 2003, the date the 
original claim for service connection was received.  The 
veteran's appeal of an initial rating could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

VA promulgated new regulations for evaluating disability from 
skin disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  In any 
event, the veteran's claim for service connection was 
received in April 2003, after the August 30, 2002 effective 
date.  Hence, only the current regulations are applicable.

In this regard, the criteria in effect prior to August 30, 
2002 did not have a specific diagnostic code for acne.  When 
the RO originally assigned the initial rating for the 
veteran's cystic acne, it mistakenly considered the previous 
criteria in rating by analogy to Diagnostic Code 7899-7806, 
dermatitis or eczema.  38 C.F.R. § 4.118.  

However, as noted above, only the current regulations are 
applicable.  In this vein, the RO eventually rectified this 
and reassigned the evaluation under the correct Diagnostic 
Code 7828.  This is the most appropriate diagnostic standard 
by which to evaluate service-connected acne, as it applies 
specifically to the disability on appeal (cystic acne).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).      

Diagnostic Code 7828, pertaining to acne, provides that 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent warrants a noncompensable (0 percent) 
evaluation.  An evaluation of 10 percent is warranted for 
deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck or deep 
acne other than on the face or neck.  

A maximum evaluation of 30 percent requires deep acne (deep 
inflamed nodules and pus-filled cysts) affecting 40 percent 
or more of the face and neck.  38 C.F.R. § 4.118 (2006). 

The Note to Diagnostic Code 7828 provides that, in the 
alternative, acne may be rated as disfigurement or scarring 
under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, 
depending on the predominant disability.

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck, lists eight characteristics of disfigurement used 
for evaluating disability: (1) scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one-quarter inch (0.6 
cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). Id.   

Under Diagnostic Code 7800, a 10 percent evaluation is 
assigned when the disability has one characteristic of 
disfigurement.  A 30 percent rating is assigned with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is awarded for disability 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement. Id. 

Initially, no private or VA health care provider of record 
indicated that any of the veteran's current scarring from her 
cystic acne on her face, left breast, buttocks, or chest was 
painful, tender, unstable, or resulted in limited motion.  
The veteran only stated that active acne could be painful at 
times.  Thus, consideration of Diagnostic Codes 7803, 7804, 
and 7805 is not warranted.  In addition, the veteran is 
already in receipt of a 10 percent rating, which is the 
maximum rating available under Diagnostic Codes 7803, 7804, 
and 7805.  Thus, a higher rating under these diagnostics 
codes is not possible.     

Likewise, the Board has also considered Diagnostic Codes 7801 
and 7802 for scarring other than the head, face, or neck.  
However, the evidence does not demonstrate that the veteran's 
scarring on her buttocks, chest, or left breast is in an area 
of 144 square inches or greater.  Further, the evidence does 
not demonstrate scars on her buttocks, chest, or left breast 
that are deep or that cause limited motion in an area 
exceeding 12 square inches.  The January 2007 VA skin 
examiner only noted scarring on less than 2% of the body.  
Therefore, these diagnostic codes will not be applied.  See 
Butts, supra.  As such, the veteran may only receive a higher 
rating under a different diagnostic code or on an extra-
schedular basis.   

Under Diagnostic Code 7828, the evidence of record does not 
show deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck.  In this 
regard, the veteran underwent VA skin examinations in August 
2003 and January 2007.  The August 2003 VA examiner 
documented ice picks scars on the cheeks, chin, and forehead, 
but did not find evidence of current inflammation due to 
cystic acne.  The veteran had previously taken Accutane from 
September 1999 to March 2000.  The final diagnosis was a 
history of cystic acne with scarring, providing evidence 
against this claim.  

Similarly, the January 2007 VA examiner noted that the 
veteran's acne was treated with topical gel and minocycline.  
The examiner observed very little acne, specifically one 
active pustule on her face.  There were no deep, inflamed 
pustules on the face.  Photographs associated with the 
examination support the examiner's observations.      

The Board acknowledges that a private provider, "J.W.," 
M.D., who treated the veteran in the past for her cystic 
acne, indicated in an April 2005 letter that the veteran has 
deep acne (deep inflamed nodules and pus-filled cysts) with 
scarring affecting 40 percent of the face and neck.  In this 
regard, the January 2007 VA examiner also noted significant 
scarring affecting 30 percent of the veteran's face and neck.  
Photographs also confirm the scarring.  

However, Diagnostic Code 7828 specifically refers only to 
active acne with deep inflamed nodules and pus-filled cysts 
pustules when considering the percentage of area affected.  
Significantly, under this diagnostic code, the percentage of 
area affected does not include consideration of scarring, 
which in the veteran's case is the predominant disability.  
Indeed, the Board acknowledges that the veteran's scarring 
may indeed cover 40 percent of her head, face, and neck as 
evidenced by the photographs, private medical evidence, and 
VA examinations of record.  Nonetheless, any scarring present 
is to be rated as disfigurement of the head, face, and neck 
under Diagnostic Code 7800.  

Simply put, scarring from acne is not to be considered when 
discussing the percentage of area affected under Diagnostic 
Code 7828.        

The Board now turns to consideration of Diagnostic Code 7800.  
The January 2007 VA examiner documented "icepick" scars on 
her face that were hypo- and hyper-pigmented.  In addition, 
the photographs associated with the January 2007 examination 
reveal irregular skin texture exceeding six square inches.  
At the Travel Board hearing, the veteran pointed out small 
holes (tissue loss) on her face due to the acne.  Thus, as 
there are at least two characteristic of disfigurement, and 
some evidence of tissue loss, a higher 30 percent rating is 
warranted under Diagnostic Code 7800.  38 C.F.R. § 4.7.    

However, the evidence of record does not warrant a disability 
rating greater than 30 percent.  None of the remaining six 
characteristics of disfigurement was demonstrated.  That is, 
neither the photographs submitted nor the VA examiners' 
reports showed an acne scar 5 or more inches in length, or at 
least one-quarter inch wide, or elevated or depressed on 
palpation, or adherent to underlying tissue, or underlying 
soft tissue missing in an area exceeding six square inches, 
or skin indurated and inflexible in an area exceeding six 
square inches.  Further, there is no evidence of gross 
distortion or asymmetry of two features or paired sets of 
features.  The VA examinations of record and private medical 
evidence provide strong evidence against a rating beyond 30 
percent for the veteran's cystic acne.  

Based on the foregoing, an initial evaluation of 30 percent 
for the veteran's cystic acne disorder is warranted 
throughout the entire rating period on appeal.  Fenderson, 12 
Vet. App at 126.  Since only two characteristics of 
disfigurement are shown, the preponderance of the evidence 
support a 30 percent rating, but no greater, for the 
veteran's service-connected cystic acne disability.  
38 C.F.R. § 4.3.   

Finally, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with her cystic acne disability in order to 
justify a referral of the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in May 2003 
and January 2007, the RO advised the veteran of the evidence 
needed to substantiate both her initial service connection 
and later higher rating claim.  These letters also explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that the RO has provided all notice required by the VCAA for 
the first three elements of notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio, supra.

With regard to the 1st element of notice, January 2007 and 
February 2007 letters from the RO further advised the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  
However, this notice was not timely.  In this regard, the RO 
did not provide this notice prior to the initial adjudication 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In addition, the above letters did not meet the 4th element 
of VCAA notice in that none of them asked the veteran to 
provide any evidence in her possession that pertains to the 
claim. Id at 120-21.

The Board also notes that this appeal stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement regarding 
an initial disability rating, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  In this case, in the rating decision 
on appeal, the veteran's original service connection claim 
was granted, and a disability rating and effective date 
assigned.  Thus, VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  Dingess at 490.  See also Dunlap v. 
Nicholson, No 03-320 (U.S. Vet. App. March 22, 2007).  
 
Most recently, in Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In 
other words, any error in the timing of VCAA notice or the 
content of the four elements of VCAA notice is presumed 
prejudicial, and the VA has the burden of rebutting this 
presumption by showing that the error was not prejudicial to 
the veteran in that it does not affect the essential fairness 
of the adjudication.  To do this, the VA must demonstrate: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  

Thus, there is a presumption of prejudice due to the timing 
error for the 1st element of VCAA notice and the content 
error in providing no 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal and 
lay statements, private medical records, and Board hearing 
testimony.  In addition, the actual notices provided by the 
VA are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the initial service connection and subsequent 
increased initial rating claim.  Further, with regard to the 
fourth element of VCAA notice, the VCAA letter dated in 
November 2003 advised the veteran that the VA required 
"additional information and evidence."  Thus, the veteran 
was aware that additional evidence was required to 
substantiate her claim.    

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of her claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured 
service records, VA treatment records, and VA examinations. 
There is no indication in the claims folder that the veteran 
identified and authorized VA to obtain any additional private 
records, aside from those she submitted himself.  Neither the 
veteran nor her representative has stated that any additional 
evidence remains outstanding.  The Board is satisfied that 
all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating of 30 percent for cystic acne is 
granted. 


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2006).

With respect to a notice of disagreement (NOD), a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  38 C.F.R. § 20.201.  While special wording 
is not required, the NOD must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review. Id.  A 
veteran must file a notice of disagreement with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  

In this case, the RO granted service connection for a 
myofascial pain disorder in a February 2005 rating decision.  
Several months later, at the July 2005 Travel Board hearing, 
the veteran's representative expressed disagreement with the 
initial rating assigned and submitted a same-day "Statement 
of Accredited Representative" which contested the result.    

The Board construes this statement as a timely NOD with 
respect to a higher initial rating for a myofascial pain 
disorder, as disagreement and further appellate review of the 
claim was clearly requested.  38 C.F.R. § 20.201.  See 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming 
that the veteran desired appellate review, meeting the 
requirement of section 38 C.F.R. § 20.201 was not an onerous 
task).

However, the claims file does not reflect that a SOC has been 
promulgated as to that claim.  Where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the matter is remanded to the RO.

The veteran herself is asked to provide any medical evidence 
pertaining to her myofascial pain disability.  

Accordingly, the case is REMANDED for the following action:

The AOJ (Agency of Original 
Jurisdiction) should furnish the 
veteran a SOC on the issue of an 
increased initial disability rating for 
myofascial pain disorder.  The AOJ 
should allow the veteran the 
appropriate period of time in which to 
perfect the appeal of this issue and 
proceed accordingly.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


